Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Mr. Heungsoo Choi on 03/08/2022.

The application has been amended as follows: 
IN THE CLAIMS:

1-28. (Cancelled)

29. (Currently Amended) A skin treatment cream for 
comprising: 
a composition comprising: 
at least one bile acid salt selected from an ursodeoxycholic acid (UDCA), a 
tauroursodeoxycholic acid and a glycoursodeoxycholic acid; 

water, wherein the composition has pH values of 2.9-9.0, 
the skin treatment cream further comprising: 
Carbomer mixed with the composition; 
Caprylic/Capric triglyceride mixed with the composition and having a weight 
percentage less than that of the composition; 
isopropylisostearate, Stearyl alcohol, Dimethicone, and Cetearyl alcohol, all mixed with the composition, the isopropylisostearate having a weight percentage greater than that of the Stearyl alcohol, the Stearyl alcohol having a weight percentage greater than that of the Cetearyl alcohol; and
one or more of PEG-100 stearate, Glyceryl stearate, Sorbitan stearate, Ethylhexanediol, Tromethamine, or Tocopheryl acetate, mixed with the composition, 
wherein the Carbomer has a weight percentage less than that of the composition, 
wherein the Carbomer has a weight percentage less than that of the Caprylic/Capric triglyceride, and 
wherein the aqueous soluble starch conversion product is maltodextrin and the weight ratio of the at least one bile acid salt to the maltodextrin is 1:30.   

30-43. (Cancelled) 

44. (Currently Amended) The skin treatment cream of Claim 29, wherein the one or more of PEG-100 stearate, Glyceryl stearate, Sorbitan stearate, Ethylhexanediol, Tromethamine, or Tocopheryl acetate, comprise all of PEG-100 stearate, Glyceryl stearate, Sorbitan stearate, Ethylhexanediol, Tromethamine, and Tocopheryl acetate, all mixed with the composition. 

45. (Currently Amended) The skin treatment cream of Claim 29, wherein the one or more of PEG-100 stearate, Glyceryl stearate, Sorbitan stearate, Ethylhexanediol, acetate, comprise all of PEG-100 stearate, Glyceryl stearate, Sorbitan stearate, and Ethylhexanediol, all mixed with the composition. 

46. (Currently Amended) The skin treatment cream of Claim 45, wherein the PEG-100 stearate has a weight percentage same as that of the Glyceryl stearate, the Glyceryl stearate having a weight percentage greater than that of the Sorbitan stearate, the Sorbitan stearate having a weight percentage greater than that of the Ethylhexanediol.  

47. (Cancelled)
. 

48. (Currently Amended) The skin treatment cream of Claim 44, wherein the Tromethamine and the Tocopheryl acetate have 



EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 01/26/2022, overcomes all the rejections made in the Final Action dated 08/27/2021.
All the rejections made in the Final Action dated 08/27/2021 are herein withdrawn.

The instant invention as defined by claims 29, 44, 45, 46, 48 is allowable over prior art.
Claims 29, 44, 45, 46, 48 are allowed and renumbered to claims 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627